 
Exhibit 10.5
 
GUARANTY AND SECURITY AGREEMENT



dated as of December 5, 2014



made by



DAKOTA PLAINS TRANSLOADING, LLC,
DAKOTA PLAINS SAND, LLC and
DAKOTA PLAINS MARKETING, LLC
 
as the Borrowers
 
and
 
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 
in favor of



SUNTRUST BANK
as Administrative Agent
 

 

 

 

 
TABLE OF CONTENTS

            ARTICLE I DEFINITIONS  
1
             
Section 1.1
 
Definitions
 
1
 
Section 1.2
 
Other Definitional Provisions; References
 
4
        ARTICLE II GUARANTEE  
5
             
Section 2.1
 
Guarantee
 
5
 
Section 2.2
 
Payments
 
7
        ARTICLE III GRANT OF SECURITY INTEREST  
7
             
Section 3.1
 
Grant of Security Interest
 
7
 
Section 3.2
 
Transfer of Pledged Securities
 
8
 
Section 3.3
 
Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
 
8
            ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS  
8
             
Section 4.1
 
Acknowledgments, Waivers and Consents
 
8
 
Section 4.2
 
No Subrogation, Contribution or Reimbursement
 
11
        ARTICLE V REPRESENTATIONS AND WARRANTIES  
11
             
Section 5.1
 
Confirmation of Representations in Credit Agreement
 
11
 
Section 5.2
 
Benefit to the Guarantors
 
11
 
Section 5.3
 
Pledged Securities; Promissory Notes
 
12
 
Section 5.4
 
First Priority Liens
 
12
 
Section 5.5
 
Legal Name, Organizational Status, Chief Executive Office
 
12
 
Section 5.6
 
Prior Names, Prior Chief Executive Offices
 
12
 
Section 5.7
 
Goods
 
12
 
Section 5.8
 
Chattel Paper
 
12
 
Section 5.9
 
Truth of Information
 
12
 
Section 5.10
 
Accounts
 
12
 
Section 5.11
 
Governmental Obligors
 
13
 
Section 5.12
 
Copyrights, Patents and Trademarks
 
13
 
Section 5.13
 
Vehicles
 
13
 
Section 5.14
 
Commercial Tort Claims
 
13
 
Section 5.15 
 
Letter-of-Credit Rights
 
13
        ARTICLE VI COVENANTS  
13
             
Section 6.1
 
Covenants in Credit Agreement
 
13
 
Section 6.2
 
Maintenance of Perfected Security Interest; Further Documentation
 
13
 
Section 6.3
 
Maintenance of Records
 
14
 
Section 6.4
 
Right of Inspection
 
14
 
Section 6.5
 
Further Identification of Collateral
 
14
 
Section 6.6
 
Changes in Names, Locations
 
15
 
Section 6.7
 
Compliance with Contractual Obligations
 
15
 
Section 6.8
 
Limitations on Dispositions of Collateral
 
15

 

i

 

 

 

 

 
Section 6.9
 
Pledged Securities
 
15
 
Section 6.10
 
Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts
 
16
 
Section 6.11
 
Analysis of Accounts
 
16
 
Section 6.12
 
Instruments and Tangible Chattel Paper
 
17
 
Section 6.13
 
Copyrights, Patents and Trademarks
 
17
 
Section 6.14
 
Vehicles
 
18
 
Section 6.15
 
Commercial Tort Claims
 
18
        ARTICLE VII REMEDIAL PROVISIONS  
18
             
Section 7.1
 
Pledged Securities
 
18
 
Section 7.2
 
Collections on Accounts
 
19
 
Section 7.3
 
Proceeds
 
20
 
Section 7.4
 
UCC and Other Remedies
 
20
 
Section 7.5
 
Private Sales of Pledged Securities
 
21
 
Section 7.6
 
Waiver; Deficiency
 
22
 
Section 7.7
 
Non-Judicial Enforcement
 
22
        ARTICLE VIII THE ADMINISTRATIVE AGENT  
22
             
Section 8.1
 
The Administrative Agent’s Appointment as Attorney-in-Fact
 
22
 
Section 8.2
 
Duty of the Administrative Agent
 
23
 
Section 8.3
 
Filing of Financing Statements
 
24
 
Section 8.4
 
Authority of the Administrative Agent
 
24
        ARTICLE IX SUBORDINATION OF INDEBTEDNESS  
24
             
Section 9.1
 
Subordination of All Guarantor Claims
 
24
 
Section 9.2
 
Claims in Bankruptcy
 
25
 
Section 9.3
 
Payments Held in Trust
 
25
 
Section 9.4
 
Liens Subordinate
 
25
 
Section 9.5
 
Notation of Records
 
25
        ARTICLE X MISCELLANEOUS  
25
             
Section 10.1
 
Waiver
 
25
 
Section 10.2
 
Notices
 
26
 
Section 10.3
 
Payment of Expenses, Indemnities
 
26
 
Section 10.4
 
Amendments in Writing
 
26
 
Section 10.5
 
Successors and Assigns
 
26
 
Section 10.6
 
Severability
 
27
 
Section 10.7
 
Counterparts
 
27
 
Section 10.8
 
Survival
 
27
 
Section 10.9
 
Captions
 
27
 
Section 10.10
 
No Oral Agreements
 
27
 
Section 10.11
 
Governing Law; Submission to Jurisdiction
 
27
 
Section 10.12
 
WAIVER OF JURY TRIAL
 
28
 
Section 10.13
 
Acknowledgments
 
28
 
Section 10.14
 
Additional Grantors
 
29
 
Section 10.15
 
Set-Off
 
29

 

ii

 

 

 

 

             
Section 10.16
 
Releases
 
29
 
Section 10.17
 
Reinstatement
 
30
 
Section 10.18
 
Acceptance
 
30
 
Section 10.19
 
Keepwell
 
30

 

iii

 

 

 

 

            Schedules                      
Schedule 1
 
-
 
Notice Addresses
 
Schedule 2
 
-
 
Pledged Securities and Promissory Notes
 
Schedule 3
 
-
 
Filings and Other Actions Required to Perfect Security Interests
 
Schedule 4
 
-
 
Legal Name, Organizational Status, Chief Executive Office
 
Schedule 5
 
-
 
Prior Names and Prior Chief Executive Offices
 
Schedule 6
 
-
 
Patents and Patent Licenses
 
Schedule 7
 
-
 
Trademarks and Trademark Licenses
 
Schedule 8
 
-
 
Copyrights and Copyright Licenses
 
Schedule 9
 
-
 
Vehicles
 
Schedule 10
 
-
 
Commercial Tort Claims
 
Schedule 11
 
-
 
Letter-of-Credit Rights
            Annexes                      
Annex I
 
-
 
Form of Joinder Agreement
 
Annex II
 
-
 
Form of Intellectual Property Security Agreement
 
Annex III
 
-
 
Form of Acknowledgment and Consent

 

iv

 

 

 

 
GUARANTY AND SECURITY AGREEMENT


THIS GUARANTY AND SECURITY AGREEMENT, dated as of December 5, 2014, is made by
DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company, DAKOTA
PLAINS SAND, LLC, a Minnesota limited liability company and DAKOTA PLAINS
MARKETING, LLC, a Minnesota limited liability company (each a “Borrower” and
collectively, the “Borrowers”), DAKOTA PLAINS HOLDINGS, INC., a Nevada
corporation (“Holdings”), and certain Subsidiaries of the Borrowers identified
on the signature pages hereto as “Guarantors” (together with the Borrowers,
Holdings and any other Subsidiary of the Borrowers that becomes a party hereto
from time to time after the date hereof, each, a “Grantor” and, collectively,
the “Grantors”), in favor of SUNTRUST BANK, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined below).


W I T N E S S E T H:


WHEREAS, the Borrowers are entering into that certain Revolving Credit and Term
Loan Agreement, dated as of the date hereof, by and among the Borrowers, the
lenders from time to time parties thereto and the Administrative Agent,
providing for revolving credit and term loan facilities (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”); and


WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors shall guaranty all Obligations of the Borrowers and the Grantors shall
grant Liens on all of their personal property to the Administrative Agent, on
behalf of the Secured Parties, to secure their respective Obligations;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1              Definitions.
 
(a)            Each term defined above shall have the meaning set forth above
for all purposes of this Agreement. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings assigned
to such terms in the Credit Agreement, and the terms “Account Debtor”,
“Account”, “Chattel Paper”, “Commercial Tort Claim”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Financial Asset”,
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Payment Intangi ble”, “Proceeds”,
“Securities Account”, “Security”, “Supporting Obligation”, and “Tangible Chattel
Paper” shall have the meanings assigned to such terms in the UCC as in effect on
the date hereof.
 
(b)           The following terms shall have the following meanings:
 

 

 

 

 
“Agreement” shall mean this Guaranty and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Collateral” shall have the meaning set forth in Section 3.1.
 
“Copyright Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Copyrights (whether the
applicable Grantor is licensee or licensor thereunder), including any thereof
referred to in Schedule 8.
 
“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including any thereof referred to in
Schedule 8.
 
“Excluded Property” shall mean (i) any voting Capital Stock in excess of 65% of
the issued and outstanding voting Capital Stock of any Foreign Subsidiary; (ii)
any intent-to-use U.S. trademark application for which an amendment to allege
use or statement of use has not been filed and accepted by the U.S. Patent and
Trademark Office and that would otherwise be deemed invalidated, cancelled or
abandoned due to the grant of a Lien thereon (provided that each intent-to-use
application shall be considered Collateral immediately and automatically upon
such filing and acceptance) and (iii) any rights or interest in any contract,
lease, permit, license, charter or license agreement covering real or personal
property of any Grantor if under the terms of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto in
existence on the Closing Date, the grant of a security interest or lien therein
is prohibited as a matter of law or under the terms of such contract, lease,
permit, license, charter or license agreement and such prohibition has not been
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been obtained after the exercise
by the Loan Parties of commercially reasonable efforts to do so (provided, that
the foregoing exclusions of this clause (iii) shall in no way be construed (A)
to apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, (B) to
limit, impair, or otherwise affect the Secured Pa rties’ continuing security
interests in and liens upon any rights or interests of any Grantor in or to (x)
monies due or to become due under any described contract, lease, permit,
license, charter or license agreement (including any Accounts), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter or license agreement, or (C) to apply
to the extent that any consent or waiver has been obtained that would permit the
security interest of lien notwithstanding the prohibition); provided that
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
 
“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).
 
“Guarantors” shall mean, collectively, each Grantor, including each Borrower
with respect to the Obligations of each other Borrower.
 

2

 

 

 

 
“Issuers” shall mean, collectively, each issuer of a Pledged Security.
 
“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.
 
“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.
 
“Patent Licenses” shall mean any and all present and future agreements providing
for the granting of any right in or to Patents (whether the applicable Grantor
is licensee or licensor thereunder), including any thereof referred to in
Schedule 6.
 
“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, ex tensions and continuations-in-part
thereof and amendments thereto, and rights to obtain any of the foregoing, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof, including any thereof referred to in
Schedule 6.
 
“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case now owned or at any time hereafter acquired by any Grantor, and any
dividend or distribution of cash, instruments or other property made on, in
respect of or in exchange for the foregoing from time to time, including in each
case those interests set forth on Schedule 2.
 
“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.
 
“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case now owned or at any time hereafter acquired by any Grantor, including
all right, title and interest of any Grantor as a limited or general partner in
any partnership or as a member of any limited liability company not constituting
Pledged Certificated Stock, all right, title and interest of any Grantor in, to
and under any organizational document of any partnership or limited liability
company to which it is a party, and any dividend or distribution of cash,
instruments or other property made on, in respect of or in exchange for the
foregoing from time t o time, including in each case those interests set forth
on Schedule 2.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
 
“Secured Obligations” shall have the meaning set forth in Section 3.1.
 

3

 

 

 

 
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.
 
“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.
 
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.
 
“Trademark Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Trademarks (whether the
applicable Grantor is licensee or licensor thereunder), including any thereof
referred to in Schedule 7.
 
“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether own ed by or licensed
to such Grantor), and all goodwill associated therewith, now existing or
hereafter adopted or acquired, together with any and all (i) rights and
privileges arising under applicable law with respect to such Grantor’s use of
any trademarks, (ii) reissues, continuations, extensions and renewals thereof
and amendments thereto, (iii) income, fees, royalties, damages and payments now
and hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof, including any thereof referred to
in Schedule 7.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
 
“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state and, in any event, shall include, without limitation, the vehicles listed
on Schedule 9 and all tires and other appurtenances to any of the foregoing.
 
Section 1.2           Other Definitional Provisions; References.  The definition
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Un less the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits, Schedules and Annexes shall,
unless otherwise stated, be construed to refer to Articles and Sections of, and
Exhibits, Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to
 

4

 

 

 

 
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
ARTICLE II

 
GUARANTEE
 
Section 2.1            Guarantee.
 
(a)           Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of all Obligations of the Borrowers and the
other Loan Parties, including (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payme nts in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent, the Lenders and the Issuing Bank
under the Credit Agreement and the other Loan Documents; (ii) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; (iii) the due and punctual payment of all Bank Product Obligations of
any other Loan Party; and (iv) the due and punctual payment and performance of
all Hedging Obligations owed by any other Loan Party to any Lender- Related
Hedge Provider (all the monetary and other obligations referred to in the
preceding clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”); provided, however, that in no event shall “Guaranteed
Obligations” of any Guarantor include any Excluded Swap Obligation of such
Guarantor.  Each Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
 
(b)          Each Guarantor further agrees that its guarantee constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any Secured Party
to any of the security held for payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Secured Party in favor of the Borrowers or any other Guarantor.
 
(c)           It is the intent of each Guarantor and the Administrative Agent
that the maximum obligations of the Guarantors hereunder shall be, but not in
excess of:
 
 (i)             in a case or proceeding commenced by or against any Guarantor
under the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et
seq., as amended and in effect from time to time (the “Bankruptcy Code”), on or
within one year from the date on which any of the Guaranteed Obligations are
incurred, the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor owed to the
Administrative Agent or the Secured Parties) to be avoidable or unenforceable
against such < /div>
 

5

 

 

 

 
Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding by virtue of Section 544 of the Bankruptcy Code; or
 
  (ii)            in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
 
  (iii)           in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including
any other bankruptcy, reorganization, arrangement, moratorium, readjustment of
debt, dissolution, liquidation or similar debtor relief laws), the maximum
amount which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent or the Secured
Parties) to be avoidable or unenforceable against such Guarantor under such law,
statute or regulation, including any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.
 
The substantive laws under which the possible avoidance or unenforceability of
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Secured Parties) as may be determined in any case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”.  To
the extent set forth in clauses (i), (ii) and (iii) of this subsection, but only
to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations wo uld render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties), as so reduced, to
be subject to avoidance or unenforceability under the Avoidance Provisions.
 
This subsection is intended solely to preserve the rights of the Administrative
Agent and the Secured Parties hereunder to the maximum extent that would not
cause the Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Grantors nor
any other Person shall have any right or claim under this subsection as against
the Administrative Agent or any Secured Party that would not otherwise be
available to such Person under the Avoidance Provisions.
 
(d)           Each Guarantor agrees that if the maturity of any of the
Guaranteed Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to such Guarantor.  The guarantee contained in this Article
shall remain in full force and effect until all Guaranteed Obligations are
irrevocably satisfied in full and all Commitments have been irrevocably
terminated, notwithstanding that, from time to time during the term of the
Credit Agreement, no Obligations may be outstanding.
 

6

 

 

 

 
Section 2.2            Payments.  Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in U.S. dollars at the office of the Administrative Agent
specified pursuant to the Credit Agreement.
 
ARTICLE III

 
GRANT OF SECURITY INTEREST
 
Section 3.1            Grant of Security Interest.  Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations
(collectively, the “Secured Obligations”) ; provided, however, that,
notwithstanding the foregoing, in no event shall “Secured Obligations” include
any Excluded Swap Obligations of any Guarantor:
 
(a)           all Accounts and Chattel Paper;
 
(b)           all Copyrights and Copyright Licenses;
 
(c)           all Commercial Tort Claims;
 
(d)           all contracts;
 
(e)           all Deposit Accounts;
 
(f)            all Documents;
 
(g)           all General Intangibles;
 
(h)           all Goods (including all Inventory, all Equipment and all
Fixtures);
 
(i)            all Instruments;
 
(j)            all Investment Property;
 
(k)           all Letter-of-Credit Rights;
 
(l)            all Notes and all intercompany obligations between the Loan
Parties;
 
(m)          all Patents and Patent Licenses;
 
(n)           all Pledged Securities;
 
(o)           all Trademarks and Trademark Licenses;
 
(p)           all Vehicles;
 
(q)           all books and records, Supporting Obligations and related letters
of credit or other claims and causes of action, in each case to the extent
pertaining to the Collateral; and
 

7

 

 

 

 
(r)          to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including insurance proceeds, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing and all collateral security, guarantees and other Supporting
Obligations given with respect to any of the foregoing;
 
provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.
 
Section 3.2           Transfer of Pledged Securities.  All certificates and
instruments representing or evidencing the Pledged Certificated Stock shall be
delivered to and held pursuant hereto by the Administrative Agent or a Person
designated by the Administrative Agent and, in the case of an instrument or
certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Admini strative
Agent.  Notwithstanding the preceding sentence, all Pledged Certificated Stock
must be delivered or transferred in such manner, and each Grantor shall take all
such further action as may be requested by the Administrative Agent, as to
permit the Administrative Agent to be a “protected purchaser” to the extent of
its security interest as provided in Section 8-303 of the UCC.
 
Section 3.3           Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles.  Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all of the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chatt el Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.
 
ARTICLE IV
 
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS
 
Section 4.1           Acknowledgments, Waivers and Consents.
 
(a)          Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of, and each Grantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the provision of collateral security for, obligations of
Persons other than such Grantor and that such Grantor’s guarantee and provision
of collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances.  In full recognition and
furtherance of the foregoing, each Grantor understands and
 

8

 

 

 

 
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that
each Grantor shall remain obligated hereunder (including with respect to each
Guarantor the guarantee made by it herein and, with respect to each Grantor, the
collateral security provided by such Grantor herein), and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Secured Parties under this Agreement and the other Loan Documents, shall
not be affected, limited, reduced, discharged or terminated in any way:
 
(i)            notwithstanding that, without any reservation of rights against
any Grantor and without notice to or further assent by any Grantor, (A) any
demand for payment of any of the Secured Obligations made by the Administrative
Agent or any other Secured Party may be rescinded by the Administrative Agent or
such other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromise d, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrowers, any Guarantor or any other
Person may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and
 
(ii)           regardless of, and each Grantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any of the Secured Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party; (B) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Admini strative Agent or
any other Secured Party; (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Secured Obligations or the failure of the
Administrative Agent or any other Secured Party to file or enforce a claim in
bankruptcy or other proceeding with respect to any Person, or any sale, lease or
transfer of any or all of the assets of any Grantor, or any changes in the
shareholders of any Grantor; (D) the fact that any collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Secured Obligations shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Grantors that it is no t entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the Secured
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of any Grantor or any
 

9

 

 

 

 
other Person, to exhaust any collateral for all or any part of the Secured
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against any Grantor or any other Person or to take any action whatsoever to
mitigate or reduce any Grantor’s liability under this Agreement or any other
Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the Secured
Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described in subsection
(a)(i) of this Section (with or without notice to or knowledge of any Grantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrowers for the Obligations, or of such Guarantor
under the guarantee contained in Article II, or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.
 
(b)           Each Grantor hereby waives to the extent permitted by law (i)
except as expressly provided otherwise in any Loan Document, all notices to such
Grantor, or to any other Person, including notices of the acceptance of this
Agreement, the guarantee contained in Article II or the provision of collateral
security provided herein, or the creation, renewal, extension, modification or
accrual of any Secured Obligations, or notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon the guarantee contained in
Article II or upon the collateral security provided herein, or of default in the
payment or performance of any of the Secured Obligations owed to the
Administrative Agent or any other Secured Party and enforcement of any right or
remedy with respect thereto, or notice of any other matters relating thereto;
the Secured Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in Article II and the collateral
security provided herein and no notice of creation of the Secured Obligations or
any extension of credit already or hereafter contracted by or extended to the
Borrowers need be given to any Grantor, and all dealings between the Borrowers
and any of the Grantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in Article II and on the collateral security provided herein; (ii)
diligence and demand of payment, presentment, protest, dishonor and notice of
dishonor; (iii) any statute of limitations affecting any Grantor’s liability
hereunder or the enforcement thereof; (iv) all rights of revocation with respect
to the Secured Obligations, the guarantee contained in Article II and the
provision of collateral security herein; and (v) all principles or provisions of
law which conflict with the terms of this Agreement and which can, as a matter
of law, be waived.
 
(c)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrowers, any other Grantor or any other Person or against
any collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrowers, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrowers, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor.  For the purposes hereof, “demand”
shall include the commencement and continuance of any legal
proceedings.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure,
 

10

 

 

 

 
perfect or insure any Lien at any time held by it as security for the Secured
Obligations or for the guarantee contained in Article II or any property subject
thereto.
 
Section 4.2          No Subrogation, Contribution or Reimbursement.  Until all
Secured Obligations are irrevocably satisfied in full and all commitments of
each Secured Party under the Credit Agreement or any other Loan Document have
been irrevocably terminated, notwithstanding any payment made by any Grantor
hereunder or any set-off or application of funds of any Grantor by the
Administrative Agent or any other Secured Party, no Grantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrowers or any other Grantor or any collateral secu
rity or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Grantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrowers or any other Grantor in respect
of payments made by such Grantor hereunder, and each Grantor hereby expressly
waives, releases and agrees not to exercise any or all such rights of
subrogation, reimbursement, indemnity and contribution.  Each Grantor further
agrees that to the extent that such waiver and release set forth herein is found
by a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement, indemnity and contribution such Grantor
may have against the Borrowers or any other Grantor or against any collateral or
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party shall be junior and subordinate to any rights the A
dministrative Agent and the other Secured Parties may have against the Borrowers
and such Grantor and to all right, title and interest the Administrative Agent
and the other Secured Parties may have in such collateral or security or
guarantee or right of offset.  The Administrative Agent, for the benefit of the
Secured Parties, may use, sell or dispose of any item of collateral or security
as it sees fit without regard to any subrogation rights any Grantor may have,
and upon any disposition or sale, any rights of subrogation any Grantor may have
shall terminate.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrowers
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:
 
Section 5.1          Confirmation of Representations in Credit Agreement.  Each
Grantor represents and warrants to the Secured Parties that the representations
and warranties set forth in Article IV of the Credit Agreement as they relate to
such Grantor (in its capacity as a Loan Party or a Subsidiary of the Borrowers,
as the case may be) or to the Loan Documents to which such Grantor is a party
are true and correct in all material respects (without duplication of any
materiality qualifier therein); provided that each reference in each such repres
entation and warranty to the Borrowers’ knowledge shall, for the purposes of
this Section, be deemed to be a reference to such Guarantor’s knowledge.
 
Section 5.2           Benefit to the Guarantors.  As of the Closing Date, the
Borrowers are members of an affiliated group of companies that includes each
Guarantor, and the Borrowers and the Guarantors are engaged in related
businesses permitted pursuant to Section 5.3 of the Credit Agreement.  Each
Guarantor is a Subsidiary of the Borrowers, and the guaranty and surety
obligations of each Guarantor pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, such Guarantor;
 

11

 

 

 

 
and each Guarantor has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrowers.
 
Section 5.3            Pledged Securities; Promissory Notes.  Schedule 2
correctly sets forth (a) all duly authorized, issued and outstanding Capital
Stock of each Guarantor and each other Person that is beneficially owned by each
Grantor and (b) all promissory notes held by each Grantor and all intercompany
notes between the Grantors, in each case as of the Closing Date.
 
Section 5.4            First Priority Liens.  The Liens and security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions set forth on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule have been delivered to the Administrative
Agent in completed and duly executed form (other than the fixture filings, which
will be so delivered in connection with the Mortgage pursuant to Schedule 5.15
of the Credi t Agreement) will constitute valid perfected Liens on, and security
interests in, all of the Collateral in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the Closing Date, except for Liens expressly
permitted under Section 7.2 of the Credit Agreement that have priority over the
Liens on the Collateral by operation of law.
 
Section 5.5            Legal Name, Organizational Status, Chief Executive
Office.  On the Closing Date, the correct legal name of such Grantor, such
Grantor’s jurisdiction of organization, organizational identification number,
federal (and, if applicable, state) taxpayer identification number and the
location of such Grantor’s chief executive office or sole place of business are
specified on Schedule 4.
 
Section 5.6            Prior Names, Prior Chief Executive Offices.  Schedule 5
correctly sets forth (a) all names and trade names that such Grantor has used in
the last five years and (b) the chief executive office of such Grantor over the
last five years (if different from that which is set forth in Section 5.5).
 
Section 5.7            Goods.  No portion of the Collateral constituting Goods
with an aggregate value of $100,000 or more is at any time in the possession of
a bailee that has issued a negotiable or non-negotiable document covering such
Collateral.
 
Section 5.8            Chattel Paper.  No Collateral constituting Chattel Paper
or Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.
 
Section 5.9            Truth of Information.  All information with respect to
the Collateral set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by such Grantor to the Administrative
Agent or any other Secured Party, and all other written information heretofore
or hereafter furnished by such Grantor to the Administrative Agent or any other
Secured Party, is and will be true and correct in all material respects as of
the date furnished.
 
Section 5.10          Accounts.  The amount represented by such Grantor to the
Administrative Agent and the other Secured Parties from time to time as owing by
each Account Debtor or by all Account Debtors in respect of the Accounts,
Chattel Paper and Payment Intangibles will at such time be the correct amount
actually owing by such Account Debtor or Account Debtors thereunder.  The place
where each Grantor keeps its original copies of records concerning the Accounts,
Chattel Paper and Payment Intangibles comprising a portion of the Collateral is
294 Grove Lane East, Wayzata, MN 55391.
 

12

 

 

 

 
Section 5.11         Governmental Obligors.  None of the Account Debtors on such
Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority, except to the extent such Accounts, Chattel Paper or Payment
Intangibles have an aggregate value of less than $50,000.
 
Section 5.12          Copyrights, Patents and Trademarks.  Schedule 6 correctly
sets forth all Patents and Patent Licenses owned by such Grantor in its own name
as of the Closing Date.  Schedule 7 correctly sets forth all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the Closing
Date.  Schedule 8 correctly sets forth all Copyrights and Copyright Licenses
owned by such Grantor in its own name as of the Closing Date.  To the best of
each such Grantor’s knowledge, each Patent and Trademark is valid, subsisting,
unexpired and enforceable and has not been abandoned.  Except as set forth in
any such Schedule, none of such Patents, Trademarks and Copyrights is the
subject of any licensing or franchise agreement.  No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of any Patent, Trademark or Copyright.  No
action or proceeding is pending (i) seeking to limit, cancel or question the
validity of any Patent, Trademark or Copyright, or (ii) which, if adversely
determined, would have a material adverse effect on the value of any Patent,
Trademark or Copyright.
 
Section 5.13          Vehicles.  All Vehicles owned by such Grantor as of the
Closing Date that are not encumbered by Liens expressly permitted under Section
7.2 of the Credit Agreement are set forth on Schedule 9.
 
Section 5.14           Commercial Tort Claims.  Schedule 10 correctly sets forth
all Commercial Tort Claims of such Grantor in existence as of the Closing Date.
 
Section 5.15          Letter-of-Credit Rights.  Schedule 11 correctly sets forth
all letters of credit under which such Grantor is named as the beneficiary in
existence as of the Closing Date.
 
ARTICLE VI

 
COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and all Commitments shall have been terminated:
 
Section 6.1             Covenants in Credit Agreement.  In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.
 
Section 6.2             Maintenance of Perfected Security Interest; Further
Documentation.
 
(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.4 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except with respect to Liens
expressly permitted under Section 7.2 of the Credit Agreement.
 
(b)           At any time and from time to time, upon the request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including notifications to financial institutions and any
other Person), contracts,
 

13

 

 

 

 
agreements, assignments, certificates, stock powers or other instruments, obtain
any and all governmental approvals and consents and take or cause to be taken
any and all steps or acts that may be necessary or advisable or as the
Administrative Agent may reasonably request to create, perfect, establish the
priority of, or to preserve the validity, perfection or priority of, the Liens
granted by this Agreement or to enable the Administrative Agent or any other
Secured Party to enforce its rights, remedies, powers and privileges under this
Agreement with respect to such Liens or to otherwise obtain or preserve the full
benefits of this Agreement and the rights, powers and privileges herein granted.
 
(c)           Without limiting the obligations of the Grantors under subsection
(b) of this Section, (i) upon the request of the Administrative Agent or any
other Secured Party, such Grantor shall take or cause to be taken all actions
(other than any actions required to be taken by the Administrative Agent)
requested by the Administrative Agent to cause the Administrative Agent to
(A) have “control” (within the meaning of Sections 9-104, 9-105, 9-106, and
9-107 of the UCC) over any Collateral constituting Deposit Accounts, Electronic
Chattel Paper, Investment Property (including the Pledged Securities), or
Letter-of-Credit Rights, including executing and delivering any agreements, in
form and substance reasonably satisfactory to the Administrative Agent, with
secu rities intermediaries, issuers or other Persons in order to establish
“control”, and each Grantor shall promptly notify the Administrative Agent and
the other Secured Parties of such Grantor’s acquisition of any such Collateral,
and (B) be a “protected purchaser” (as defined in Section 8-303 of the UCC);
(ii) with respect to Collateral other than certificated securities and Goods
covered by a document in the possession of a Person other than such Grantor or
the Administrative Agent, such Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and (iii)
with respect to any Collateral constituting Goods that are in the possession of
a bailee, such Grantor shall provide prompt notice to the Administrative Agent
and the other Secured Parties of any such Collateral then in the possession of
such bailee, and such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Ad ministrative Agent or any other
Secured Party) necessary or reasonably requested by the Administrative Agent to
cause the Administrative Agent to have a perfected security interest in such
Collateral under applicable law.
 
(d)           This Section and the obligations imposed on each Grantor by this
Section shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.
 
Section 6.3            Maintenance of Records.  Such Grantor will keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral, including a record of all payments received and all credits granted
with respect to the Accounts comprising any part of the Collateral.  For the
Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books a nd records pertaining to
the Collateral.
 
Section 6.4            Right of Inspection.  The Administrative Agent and the
other Secured Parties shall have the visitation and inspection rights set forth
in Section 5.7 of the Credit Agreement.  The Administrative Agent and the other
Secured Parties shall be bound by the provisions of Section 10.11 of the Credit
Agreement with respect to information obtained pursuant to this Section.
 
Section 6.5             Further Identification of Collateral.  Such Grantor will
furnish to the Administrative Agent and the other Secured Parties from time to
time, at such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
 

14

 

 

 

 
Section 6.6             Changes in Names, Locations.  Such Grantor recognizes
that financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized.  Without limitation of any other covenant
herein, such Grantor will not cause or permit (i) any change to be made in its
legal name, identity or corporate, limited liability company, or limited
partnership structure or (ii) any change to (A) the identity of any
warehouseman, common carrier, other third party transporter, bailee or any agent
or processor in possession or control of any Collateral or (B) such Grantor’s
jurisdiction of organization, in each case, unless such Grantor shall have first
(1) notified the Administrative Agent and the other Secured Parties of such
change at least 30 days prior to the date of such change (or such shorter period
as the Administrative Agent may agree in its sole reasonable discretion), and
(2) taken all action reasonably requested by the Administrative Agent or any
other Secured Party for the purpose of maintaining the perfection and priority
of the Administrative Agent’s security interests under this Agreement, and
unless such Grantor shall otherwise be in compliance with Section 7.3 of the
Credit Agreement.  In any notice furnished pursuant to this Section, such
Grantor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts t hat may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of the Administrative Agent’s security interest in the Collateral.
 
Section 6.7            Compliance with Contractual Obligations.  Such Grantor
will perform and comply in all material respects with all of its contractual
obligations relating to the Collateral.
 
Section 6.8             Limitations on Dispositions of Collateral.  The
Administrative Agent and the other Secured Parties do not authorize the Grantors
to, and each Grantor agrees not to, sell, transfer, lease or otherwise dispose
of any of the Collateral, or attempt, offer or contract to do so, except to the
extent expressly permitted by the Credit Agreement.
 
Section 6.9             Pledged Securities.
 
(a)            If such Grantor shall become entitled to receive or shall receive
any stock certificate or other instrument (including any certificate or
instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other equity interests of any nature of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Credit Agreement, such Grantor shall accept the same as the agent of the
Administrative Agent and the other Secured Parties, hold the same in trust for
the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer reasonably
acceptable to the Administrative Agent covering such certificate or instrument
duly executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations.
 
(b)            Without the prior written consent of the Administrative Agent,
such Grantor will not (i) unless otherwise permitted hereby or under the Credit
Agreement, vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock or other equity interests of any nature or to issue any
other securities or interests convertible into or granting the right to purchase
or exchange for any Capital Stock or other equity interests of any nature of any
Issuer, (ii) sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien (except for Liens expressly permitted
under Section 7.2 of the Credit Agreement)
 

15

 

 

 

 
or option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.
 
(c)           In the case of each Grantor which is an Issuer, and each other
Issuer that executes the Acknowledgment and Consent in the form of Annex III
(which the applicable Grantor shall use its commercially reasonable efforts to
obtain from each such other Issuer), such Issuer agrees that (i) it will be
bound by the terms of this Agreement relating to the Pledged Securities issued
by it and will comply with such terms insofar as such terms are applicable to
it, (ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in subsection (a) of this Section with
respect to the Pledged Securities issued by it and (iii) the terms of Section
7.1(c) and Section 7.5 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 7.1(c) or Section 7.5
with respect to the Pledged Securities issued by it.
 
(d)           Such Grantor shall furnish to the Administrative Agent such powers
and other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.
 
(e)           The Pledged Securities will constitute not less than 100% of the
Capital Stock or other equity interests of the Issuer thereof owned by any
Grantor, except Pledged Securities of any Foreign Subsidiary shall be limited to
not more than 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of such Foreign Subsidiary.
 
(f)           Such Grantor shall not, without executing and delivering, or
causing to be executed and delivered, to the Administrative Agent such
agreements, documents and instruments as the Administrative Agent may reasonably
require, issue or acquire any Capital Stock or hold any Pledged Security that
consists of an interest in a partnership or a limited liability company which
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is held in a Securities Account or (iv) constitutes a Security
or a Financial Asset.
 
Section 6.10          Limitations on Modifications, Waivers, Extensions of
Agreements Giving Rise to Accounts.  Such Grantor will not (i) amend, modify,
terminate or waive any provision of any Chattel Paper, Instrument or any
agreement giving rise to an Account or Payment Intangible comprising a portion
of the Collateral, or (ii) fail to exercise promptly and diligently each and
every right which it may have under any Chattel Paper, Instrument and each
agreement giving rise to an Account or Payment Intang ible comprising a portion
of the Collateral (other than any right of termination), in  each case except
where such action or failure to act, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.11          Analysis of Accounts.  The Administrative Agent shall have
the right at any time and from time to time upon reasonable prior notice to make
test verifications of the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral in any manner and through any medium that
it reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith.  At any time and fro m
time to time, upon the Administrative Agent’s request and at the expense of each
Grantor, such Grantor shall furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, and all original and other documents
 

16

 

 

 

 
evidencing, and relating to, the agreements and transactions which gave rise to
the Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, including all original orders, invoices and shipping receipts;
provided, the Administrative Agent shall only make one such request per Fiscal
Year unless an Event of Default has occurred and is continuing.
 
Section 6.12          Instruments and Tangible Chattel Paper.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper and the value of such
Instruments and Tangible Chattel Paper in the aggregate is $100,000 or more,
each such Instrument or Tangible Chattel Paper, shall be delivered to the
Administrative Agent as soon as practicable, duly endorsed in a manner
satisfactory to the Administrative Agent to be held as Collateral pursuant to
this Agreement.
 
Section 6.13          Copyrights, Patents and Trademarks.
 
(a)           Such Grantor (either itself or through licensees) will, except
with respect to any Trademark that such Grantor shall reasonably determine is
immaterial, (i) maintain such Trademark in full force and effect, free from any
claim of abandonment for non-use, (ii) employ such Trademark with the
appropriate notice of registration, and (iii) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act, or knowingly omit to do any act,
whereby any Trademark becomes invalidated.
 
(b)           Such Grantor will not, except with respect to any Patent that such
Grantor shall reasonably determine is immaterial, do any act, or knowingly omit
to do any act, whereby any Patent becomes abandoned or dedicated.
 
(c)           Such Grantor will not, except with respect to any Copyright that
such Grantor shall reasonably determine is immaterial, do any act, or knowingly
omit to do any act, whereby any Copyright becomes abandoned or dedicated.
 
(d)           Such Grantor will notify the Administrative Agent and the other
Secured Parties promptly if it knows, or has reason to know, that any
application or registration relating to any Copyright, Patent or Trademark may
become abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of any Copyright, Patent or Trademark or its right to
register the same or to keep and maintain the same.
 
(e)           Whenever a Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Copyright, Patent or Trademark with the United States Copyright Office,
the United States Patent and Trademark Office or any similar office or agency in
any other country or any political subdivision thereof, such Grantor shall
report such filing to the Administrative Agent and the other Secured Parties
within ten (10) Business Days after the last day of the fiscal quarter in which
such filing occurs.  Upon request of the Administrative Agent, such Grantor
shall execute and deliver an Intellectual Property Security Agreement
substantially in the form of Anne x II, and any and all other agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence the Administrative Agent’s and the other Secured Parties’ security
interest in any Copyright, Patent or Trademark and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby, and, upon
the occurrence and during the continuance of an Event of Default, such Grantor
hereby constitutes the Administrative Agent its attorney-in-fact to execute and
file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power being coupled with an interest
is irrevocable until the Secured Obligations are paid in full and the
Commitments are terminated.
 

17

 

 

 

 
(f)           Such Grantor will take all reasonable and necessary steps,
including in any proceeding before the United States Copyright Office, the
United States Patent and Trademark Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the Copyrights, Patents and Trademarks, including filing of
applications for renewal, affidavits of use and affidavits of incontestability.
 
(g)           In the event that any Copyright, Patent or Trademark included in
the Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and the other Secured
Parties after it learns thereof and shall, unless such Grantor shall reasonably
determine that such Copyright, Patent or Trademark is immaterial to such Grantor
which determination such Grantor shall promptly report to the Administrative
Agent and the other Secured Parties, and take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Copyright,
Patent or Trademark.
 
Section 6.14         Vehicles.  Such Grantor shall take all actions requested by
the Administrative Agent to perfect the Administrative Agent’s security interest
in all Vehicles that are not encumbered by Liens expressly permitted under
Section 7.2 of the Credit Agreement.
 
Section 6.15         Commercial Tort Claims.  If such Grantor shall at any time
hold or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, such Grantor shall, within 30 days after such Commercial
Tort Claim satisfies such requirements, notify the Administrative Agent and the
other Secured Parties in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writin g to be
in form and substance reasonably satisfactory to the Administrative Agent.  The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $100,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including
arbitration proceedings) against the Person against whom such Commercial Tort
Claim is made, or (B) such Grantor and the Person against whom such Commercial
Tort Claim is asserted shall have entered into a settlement agreement with
respect to such Commercial Tort Claim.  In addition, to the extent that the
existence of any Commercial Tort Claim held or acquired by any Grantor is
disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within 30 days after such
request is made, transmit to the Administrative Agent and the other Secured
Parties a writing signed by such Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.
 
ARTICLE VII

 
REMEDIAL PROVISIONS
 
Section 7.1            Pledged Securities.
 
(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent
 

18

 

 

 

 
to exercise its corresponding rights pursuant to subsection (b) of this Section,
each Grantor shall be permitted to receive all cash dividends paid in respect of
the Pledged Securities paid in the normal course of business of the relevant
Issuer, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate rights with respect to the Pledged Securities.
 
(b)           If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent’s discretion, without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in accordance with Section 8.2 of the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities a t any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative A
gent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.
 
(d)           After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall no t be responsible for any failure to do so or
delay in so doing.
 
Section 7.2            Collections on Accounts.  The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of
Default.  Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default each G rantor shall
notify the applicable Account Debtors that the applicable Accounts, Chattel
Paper and Payment Intangibles have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.  Upon the occurrence and
during the continuance of an Event of Default, the
 

19

 

 

 

 
Administrative Agent may in its own name or in the name of others communicate
with the applicable Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any applicable Accounts, Chattel Paper or Payment
Intangibles.
 
Section 7.3           Proceeds.  If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral, when collected or received by each
Grantor, and any other cash or non-cash Proceeds received by each Grantor upon
the sale or other disposition of any Collateral, shall be forthwith (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative A gent in a
special collateral account maintained by the Administrative Agent subject to
withdrawal by the Administrative Agent for the ratable benefit of the Secured
Parties only, as hereinafter provided, and, until so turned over, shall be held
by such Grantor in trust for the Administrative Agent for the ratable benefit of
the Secured Parties segregated from other funds of any such Grantor.  Each
deposit of any such Proceeds shall be accompanied by a report identifying in
detail the nature and source of the payments included in the deposit.  All
Proceeds of the Collateral (including Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds or Proceeds on
deposit in said special collateral account on account of the Secured Obligations
in the order set forth in Section 8.2 of the Credit Agreement, and any part of
such funds or Proceeds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by the Administrative Agent to each Grantor or to
whomsoever may be lawfully entitled to receive the same.
 
Section 7.4            UCC and Other Remedies.
 
(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights, remedies, powers and privileges of a secured party
under the UCC (regardless of whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other dem and, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any other Secured
Party shall have the right upon any s uch public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and
released.  If an Event of Default shall occur
 

20

 

 

 

 
and be continuing, each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall be absolutely
free from any claim of right by any Grantor, including any equity or right of
redemption, stay or appraisal which such Grantor has or may have under any rule
of law, regulation or statute now existing or hereafter adopted.  Upon any such
sale or transfer, the Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
8.2 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
 
(b)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity and to apply the proceeds of the same towards
payment of the Secured Obligations.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.
 
Section 7.5            Private Sales of Pledged Securities.  Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grant or acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.  Each Grantor agrees
to use its reasonable best efforts to do or cause to be done all such other acts
as may reasonably be necessary to make such sale or sales of all or any portion
of the Pledged Securities pursuant to this Section valid and binding and in
compliance with any and all other applicable Requirements of Law.  Each Grantor
further agrees that a breach of any of the co venants contained in this Section
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants.
 

21

 

 

 

 
Section 7.6           Waiver; Deficiency.  Each Grantor waives and agrees not to
assert any rights or privileges which it may acquire under the UCC or any other
applicable law.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations or Guaranteed Obligations, as the case may be, and the fees
and disbursements of any attorneys employed by the Administrative Agent or any
other Secured Party to collect such deficiency.
 
Section 7.7           Non-Judicial Enforcement.  The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and, to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.1           The Administrative Agent’s Appointment as
Attorney-in-Fact.
 
(a)          Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:
 
(i)           pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
(ii)          execute, in connection with any sale provided for in Section 7.4
or Section 7.5, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
 
(iii)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of coll ecting any or
all such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on b
ehalf of and in the name of any
 

22

 

 

 

 
Grantor; (F) commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(G) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (H) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (I) assign any Patent
or Trademark (along with the goodwill of the business to which any such Tradema
rk pertains) throughout the world for such term or terms, on such conditions,
and in such manner as the Administrative Agent shall in its sole discretion
determine; and (J) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing.  The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section, together with interest
thereon at the rate for Default Interest from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof and in compliance
herewith.  All powers, authorizations and agencies contained in this Agreement
are coupled with an interest and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.
 
Section 8.2            Duty of the Administrative Agent.  The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account, and the Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secur ed parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s
and the other Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise
any such powers.  The Administrative Agent
 

23

 

 

 

 
and the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral, or to take any steps necessary to preserve any ri ghts against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.
 
Section 8.3            Filing of Financing Statements.  Pursuant to the UCC and
any other applicable law, each Grantor authorizes the Administrative Agent, its
counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreem
ent.  Additionally, each Grantor authorizes the Administrative Agent, its
counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Grantor”, “all personal property of the Grantor” or words of
similar effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
 
Section 8.4            Authority of the Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist f rom time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
 
ARTICLE IX

 
SUBORDINATION OF INDEBTEDNESS
 
Section 9.1           Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” shall mean all debts and obligations of the
Borrowers or any other Grantor to any Grantor, whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or oblig ations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired.  After the occurrence and
during the continuation of an Event of Default, no Grantor shall
 

24

 

 

 

 
receive or collect, directly or indirectly, from any obligor in respect thereof
any amount upon the Guarantor Claims.
 
Section 9.2           Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Guarantor Claims.  Each Grantor hereby assigns such dividends and
payments to the Administrative Agent for the bene fit of the Secured Parties for
application against the Secured Obligations as provided under Section 8.2 of the
Credit Agreement.  Should the Administrative Agent or any other Secured Party
receive, for application upon the Secured Obligations, any such dividend or
payment which is otherwise payable to any Grantor, and which, as between such
Grantor, shall constitute a credit upon the Guarantor Claims, then upon payment
in full of the Secured Obligations and termination of all Commitments, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the other Secured Parties to the extent that such payments to the
Administrative Agent and the other Secured Parties on the Guarantor Claims have
contributed toward the liquidation of the Secured Obligations, and such
subrogation shall be with respect to that proportion of the Secured Obligations
which would have been unpaid if the Administrative Agent and the o ther Secured
Parties had not received dividends or payments upon the Guarantor Claims.
 
Section 9.3            Payments Held in Trust.  In the event that,
notwithstanding Section 9.1 and Section 9.2, any Grantor should receive any
funds, payments, claims or distributions which are prohibited by such Sections,
then it agrees (a) to hold in trust for the Administrative Agent and the other
Secured Parties an amount equal to the amount of all funds, payments, claims or
di stributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.
 
Section 9.4            Liens Subordinate.  Each Grantor agrees that, until the
Secured Obligations are paid in full and all Commitments have terminated, any
Liens securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or
attach.  Without the prior written consent of the Administrative Agent, no Gra
ntor, during the period in which any of the Secured Obligations are outstanding
or any of the Commitments are in effect, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Guarantor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.
 
Section 9.5            Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.
 
ARTICLE X

 
MISCELLANEOUS
 
Section 10.1          Waiver.  No failure on the part of the Administrative
Agent or any other Secured Party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, remedy,
 

25

 

 

 

 
power or privilege under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges provided herein are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.  The
exercise by the Administrative Agent of any one or more of the rights, powers
and remedies herein shall not be construed as a waiver of any other rights,
powers and remedies, including any rights of set-off.
 
Section 10.2           Notices.  All notices and other communications provided
for herein shall be given in the manner and subject to the terms of Section 10.1
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
 
Section 10.3           Payment of Expenses, Indemnities.
 
(a)            Each Grantor agrees to pay or promptly reimburse the
Administrative Agent and each other Secured Party for all advances, charges,
costs and expenses (including all costs and expenses of holding, preparing for
sale and selling, collecting or otherwise realizing upon the Collateral and all
attorneys’ fees, legal expenses and court costs) incurred by any Secured Party
in connection with the exercise of its respective rights and remedies hereunder,
including any advances, charges, costs and expenses that may be incurred in any
effort to enforce any of the provisions of this Agreement or any obligation of
any Grantor in respect of the Collateral or in connection with (i) the
preservation of the Lien of, or the rights of the Administrative Agent or any
other Secured Party under, this Agreement, (ii) any actual or attempted sale,
lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against such Grantor under the guarantee
contained in Article II or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party.
 
(b)            Each Grantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including court
costs and attorneys’ fees and any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to the
Collateral (including any exercise of rights or remedies in connection
therewith) or the execution, delivery, enforcement, performance or
administration of this Agreement, to the extent the Borrowers would be required
to do so pursuant to Section 10.3 of the Credit Agreement.
 
(c)            All amounts for which any Grantor is liable pursuant to this
Section shall be due and payable by such Grantor to the Administrative Agent or
any Secured Party upon demand.
 
Section 10.4          Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.2 of the Credit Agreement.
 
Section 10.5           Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties, the future holders of
the Loans, and their respective successors and assigns; provided that
 

26

 

 

 

 
no Grantor may assign, transfer or delegate any of its rights or Secured
Obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders.
 
Section 10.6          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.7          Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.  Delivery of an executed counterpart to this
Agreement by facsimile transmission or by electronic mail in pdf format shall be
as effective as delivery of a manually executed counterpart hereof.
 
Section 10.8          Survival.  The obligations of the parties under Section
10.3 shall survive the repayment of the Secured Obligations and the termination
of the Credit Agreement, the Letters of Credit, the Commitments, the Hedging
Obligations and the Bank Product Obligations.  To the extent that any payments
on the Secured Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person und er
any bankruptcy law, common law or equitable cause, then, to such extent, the
Secured Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
other Secured Parties’ Liens, security interests, rights, powers and remedies
under this Agreement and each other applicable Collateral Document shall
continue in full force and effect.  In such event, each applicable Collateral
Document shall be automatically reinstated and each Grantor shall take such
action as may be reasonably requested by the Administrative Agent and the other
Secured Parties to effect such reinstatement.
 
Section 10.9          Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.
 
Section 10.10        No Oral Agreements.  The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.
 
Section 10.11        Governing Law; Submission to Jurisdiction.
 
(a)           This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law of the State of New York.
 
(b)           Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or
 

27

 

 

 

 
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrowers or their properties in the courts
of any jurisdiction.
 
(c)            Each Grantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.2.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.12       WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B )
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.13         Acknowledgments.
 
(a)            Each Grantor hereby acknowledges that:
 
  (i)             it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;
 
  (ii)            neither the Administrative Agent nor any other Secured Party
has any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
  (iii)           no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties.
 

28

 

 

 

 
(b)           Each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents to which it is a party and
agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents to which it is a party; that it has in
fact read this Agreement and the other Loan Documents to which it is a party and
is fully informed and has full notice and knowledge of the terms, conditions and
effects of this Agreement and the other Loan Documents to which it is a party;
that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
other Loan Documents to which it is party; and has received the advice of its
attorney in entering into this Agreement and the other Loan Documents to which
it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability.  Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.
 
(c)           Each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral.  If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such w aivers
and consents shall be effective to the maximum extent permitted by law.
 
Section 10.14        Additional Grantors.  Each Person that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement and is not a signatory hereto shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Person of a Joinder
Agreement in the form of Annex I.
 
Section 10.15        Set-Off.  Each Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then d ue and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrowers and the Administrative Agent
thereof; provided that such Secured Party’s failure to give such notice shall
not affect the validity thereof.
 
Section 10.16        Releases.
 
(a)            Release Upon Payment in Full.  Upon the complete payment in full
of all Secured Obligations and the termination of the Credit Agreement, the
Letters of Credit and all Commitments, the Administrative Agent, at the written
request and expense of the Borrowers, will promptly release, reassign and
transfer the Collateral to the Grantors, without recourse, representation,
warranty or other assurance of any kind, and declare this Agreement to be of no
further force or effect.  The grant of the security interest hereunder and all
of the rights, powers and remedies in connection herewith shall remain in full
force and effect until the Administrative Agent has (i) retransferred and
delivered all of the Collateral in its possession to the Grantors, and (ii)
executed a written release or
 

29

 

 

 

 
termination statement and reassigned to the Grantors without recourse or
warranty any remaining Collateral and all rights conveyed hereby.
 
(b)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary for the release of the Liens
created hereby on such Collateral of such Grantor, made without recourse,
representation, warranty or other assurance of any kind.  At the request and
sole expense of the Borrowers, a Grantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Grantor shall be sold,
tr ansferred or otherwise disposed of in a transaction expressly permitted by
the Credit Agreement; provided that the Borrowers shall have delivered to the
Administrative Agent, at least 10 Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrowers stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
 
(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including any
exercise of voting or consensual rights or any other action taken or inaction,
shall be deemed to constitute a retention of the Collateral in satisfaction of
the Secured Obligations or otherwise to be in full satisfaction of the Secured
Obligations, and the Secured Obligations shall remain in full force and effect,
until the Administrative Agent and the other Secured Parties shall have applied
payments (including collections from Collateral) towards the Secured Obligations
in the full amount then outstanding or until such subsequent time as is provided
in subsection (a) of this Section.
 
Section 10.17       Reinstatement.  The obligations of each Grantor under this
Agreement (including with respect to the guarantee contained in Article II and
the provision of collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrowers or any
other Grantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrowers
or any other Grantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
 
Section 10.18       Acceptance.  Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.
 
Section 10.19       Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty and Security Agreement
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.19 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.19, or otherwise under this Guaranty, as it relates to
such other Loan Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a). Each Qualified ECP Guarantor intends that this Section 10.19
constitute, and this Section 10.19 shall be deemed to constitute, a “keepwell,
support, or other agreement”
 

30

 

 

 

 
for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 

31

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Security
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

         
BORROWERS:
           
DAKOTA PLAINS TRANSLOADING, LLC
           
By:
/s/ Gabriel C. Claypool      
Name: Gabriel C. Claypool
     
Title: President, Chief Executive Officer and Secretary
           
DAKOTA PLAINS SAND, LLC
           
By:
/s/ Gabriel C. Claypool      
Name: Gabriel C. Claypool
     
Title: President, Chief Executive Officer and Secretary
           
DAKOTA PLAINS MARKETING, LLC
           
By:
/s/ Gabriel C. Claypool      
Name: Gabriel C. Claypool
     
Title: President, Chief Executive Officer and Secretary
           
HOLDINGS:
           
DAKOTA PLAINS HOLDINGS, INC.
           
By: 
/s/ Gabriel C. Claypool      
Name: Gabriel C. Claypool
     
Title: President and Chief Operating Officer
 

 
Signature Page to
Guaranty and Security Agreement
 

 

 

 

 
Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:


     
SUNTRUST BANK, as Administrative Agent
        By:   /s/ Scott Mackey    
Name: Scott Mackey
   
Title: Director
 

 
Signature Page to
Guaranty and Security Agreement
 

 

 

 

 
ANNEX I
 
Form of Joinder Agreement
 
THIS JOINDER AGREEMENT, dated as of [_____] (this “Joinder Agreement”), is made
by [NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guaranty and Security Agreement referred to below).  All capitalized
terms n ot defined herein shall have the meanings assigned to them in the
Guaranty and Security Agreement.
 
WHEREAS, DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company,
DAKOTA PLAINS SAND, LLC, a Minnesota limited liability company and DAKOTA PLAINS
MARKETING, LLC, a Minnesota limited liability company (the “Borrowers”),
Holdings, the lenders from time to time parties thereto and the Administrative
Agent have entered into a Revolving Credit and Term Loan Agreement, dated as of
December 5, 2014 (as amended, restated, supplemented, replaced, increased,
refinanced or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrowers, Holdings and
certain of its Subsidiaries have entered into the Guaranty and Security
Agreement, dated as of December 5, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”), in
favor of the Administrative Agent for the benefit of the Secured Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Security Agreement;
 
NOW, THEREFORE, it is agreed:
 
Section 1               Guaranty and Security Agreement.  By executing and
delivering this Joinder Agreement, the Additional Grantor, as provided in
Section 10.14 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder and expressly grants to the Administrative
Agent, for the benefit of the Secured P arties, a security interest in all
Collateral now owned or at any time hereafter acquired by such Additional
Grantor to secure all of such Additional Grantor’s obligations and liabilities
thereunder.  The information set forth in Schedule A hereto is hereby added to
the information set forth in Schedules 1 through 11 to the Guaranty and Security
Agreement.  The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct on and as of the date hereof (after
giving effect to this Joinder Agreement) as if made on and as of such date.
 
Section 2              Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 

 

 

 

 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.


         
[NAME OF ADDITIONAL GRANTOR]
           
By: 
       
Name:
     
Title:
 

 
Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:

     
SUNTRUST BANK, as Administrative Agent
        By:       
Name:
   
Title:
 

 

Annex I

 

 

 

 
SCHEDULE A


Supplement to Schedules of
Guaranty and Security Agreement
 

Annex I

 

 

 

 
ANNEX II
 
Form of Intellectual Property Security Agreement
 
THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [NAME OF GRANTOR], a [state of
incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Securi ty Agreement referred to below).
 
WHEREAS, DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company,
DAKOTA PLAINS SAND, LLC, a Minnesota limited liability company and DAKOTA PLAINS
MARKETING, LLC, a Minnesota limited liability company (the “Borrowers”),
Holdings, the lenders from time to time parties thereto (the “Lenders”) and the
Administrative Agent have entered into a Revolving Credit and Term
Loan Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
t ime, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrowers, Holdings and
certain of their Subsidiaries, including the Grantor, have entered into the
Guaranty and Security Agreement, dated as of December 5, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), in favor of the Administrative Agent for the benefit
of the Secured Parties; and
 
WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agree­ment, the Grantor hereby agrees as follows:
 
Section 1               Defined Terms.  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.
 
Section 2               Grant of Security Interest in
[Copyright][Patent][Trademark] Collateral.  The Grantor, as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of the
Grantor, hereby pledges, assigns and transfers to the Administrative Agent for
the benefit of the Secured Parties, and grants to the Administrative Agent for
the benefit of the Secured Parties a security interest in, all of its right,
title and interest in, to and under the following Collatera l (the
“[Copyright][Patent][Trademark] Collateral”):
 
[(i)           all of its Copyrights and all Copyright Licenses providing for
the grant by or to the Grantor of any right under any Copyright, including those
referred to on Schedule I hereto;
 
(ii)           all renewals, reversions and extensions of the foregoing; and
 
(iii)          all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof.]
 

 

 

 

 
[(i)           all of its Patents and all Patent Licenses providing for the
grant by or to the Grantor of any right under any Patent, including those
referred to on Schedule I hereto;
 
(ii)            all reissues, reexaminations, continuations,
continuations-in-part, divisions, renewals and extensions of the foregoing; and
 
(iii)          all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof.]
 
[(i)           all of its Trademarks and all Trademark Licenses providing for
the grant by or to the Grantor of any right under any Trademark, including those
referred to on Schedule I hereto;
 
(ii)            all renewals and extensions of the foregoing;
 
(iii)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
 
(iv)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof.]
 
Section 3                Guaranty and Security Agreement.  The security interest
granted pursuant to this Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guaranty
and Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event of any conflict or inconsistency between this
Security Agreement and the Guaranty and Security Agreement (or any portion
hereof or thereof), the terms of the Guaranty and Security Agreement shall
prevail.
 
Section 4                Representation and Warranty.  Schedule I correctly sets
forth all applied for and federally registered [Copyrights and exclusive
Copyright Licenses][Patents][Trademarks] owned by such Grantor in its own name
as of the date hereof.
 
Section 5               Grantor Remains Liable.  The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.
 
Section 6               Counterparts.  This Security Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.
 

Annex II

 

 

 

 
Section 7               Governing Law.  This Security Agreement and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 

Annex II

 

 

 

 
IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

         
[NAME OF GRANTOR]
           
By: 
       
Name:
     
Title:
 

 
Acknowledged and Agreed to as of the date hereof:


ADMINISTRATIVE AGENT:

     
SUNTRUST BANK, as Administrative Agent
       
By:
     
Name:
   
Title:
 

 

Annex II

 

 

 

 
ACKNOWLEDGMENT OF GRANTOR

      State of __________________________________ )      ) ss.  County of
________________________________ )  

 
On this ___ day of ____________, 20__ before me personally appeared
____________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
____________________, who being by me duly sworn did depose and say that he is
an authorized officer of said company, that the said instrument was signed on
behalf of said company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said company.
 

       
Notary Public
 

 

Annex II

 

 

 

 
SCHEDULE I
 
[Copyrights and Copyright Licenses][Patents][Trademarks]
 
I.              REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]
 
[Include registration number and date]
 
II.            [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS
 
[Include application number and date]
 
[III.          EXCLUSIVE COPYRIGHT LICENSES]
 
[Include complete legal description of agreement (name of agreement, parties and
date)]
 

Annex II

 

 

 

 
ANNEX III
 
Form of Acknowledgment and Consent
 
The undersigned hereby acknowledges receipt of a copy of the Guaranty and
Security Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company, DAKOTA
PLAINS SAND, LLC, a Minnesota limited liability company and DAKOTA PLAINS
MARKETING, LLC, a Minnesota limited liability company, DAKOTA PLAINS HOLDINGS,
INC., a Nevada corporation, and the other Grantors parties thereto for the
benefit of SUNTRUST BANK, as administrative agent (the “Administrative
Agent”).  The undersigned agrees for the benefit of the Administrative Agent and
the Secured Parties defined therein as follows:
 
1.             The undersigned will be bound by the terms of the Agreement
relating to the Pledged Securities issued by the undersigned and will comply
with such terms insofar as such terms are applicable to the undersigned.
 
2.           The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.9(a) of
the Agreement with respect to the Pledged Securities issued by the undersigned.
 
3.           The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

         
[NAME OF ISSUER]
            By:        
Name:
     
Title:
           
Address for Notices:
   
[_____]
   
[_____]
   
Attention: [_____]
   
Telecopy Number: [_____]
 

 

 

 

 
 